Title: To James Madison from William Hull, 20 March 1806 (Abstract)
From: Hull, William
To: Madison, James


                    § From William Hull. 20 March 1806, Newton. “I have drawn on you in favor of Joel Barlow Esqr. for five hundred & twenty five Dollars, to defray the expence of Stationary, &c, for the Territory of Michigan for Six Months the last year, and the whole of the present Year.
                    “This Sum, when recd. by Mr. Barlow, I will account for according to the inclosed Scedule.
                    “The expence for last year, I have advanced, & shall purchase the necessary Articles for the present year, & take on with me.”
                